t c memo united_states tax_court richard h frank and tammy j frank petitioners v commissioner of internal revenue respondent docket no 3659-o1l filed date richard h frank and tammy j frank pro sese wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in las vegas nevada at the time they filed the petition in this case on or before date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their joint_return form_w-2 wage and tax statement reporting wages tips and other compensation of dollar_figure and two forms misc miscellaneous income reporting other income totaling dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that contained statements contentions and arguments that the court finds to be frivolous and or groundless ’ on date respondent applied a payment of dollar_figure to petitioners’ account with respect to their taxable_year on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year which they received in that notice respondent determined a deficiency in and an accuracy-related_penalty under section ‘petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 - - a on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure petitioners did not file a petition in the court with respect to the notice relating to their taxable_year instead on date in response to the notice peti- tioners sent a letter petitioners’ date letter to the internal_revenue_service that contained statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless on date respondent assessed petitioners’ tax as well as a penalty and interest as provided by law for their taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability for on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure spetitioners’ date letter is very similar to the letters that certain other taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner supra smith v commissioner supra - - notice_of_intent_to_levy with respect to their taxable_year on or about date in response to the notice_of_intent_to_levy petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent’s appeals officer appeals officer sent a letter to petitioner richard h frank mr frank and a separate letter to petitioner tammy j frank ms frank we shall refer collectively to those two letters as the appeals officer’s date letters those letters stated in pertinent part i have received your request for a due process hearing you disagree with collection’s proposed intent to levy you state in your form i am challenging the appropriateness of the collection action as specified in c a since the irs denied all my requests for the initial examinations and interviews as provided for in publication sec_1 sic i have enclosed a copy of your transcript which sup- ports the validity of the assessment ‘petitioners’ attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner supra smith v commissioner supra a statutory_notice_of_deficiency was issued to your last_known_address on date for but you failed to act upon this statutory notice you failed to petition the united_states tax_court for redetermination thus under sec_6330 b you are precluded from challenging the underlying liability for because you had a previous opportunity to dispute such liability x t have scheduled a telephonic conference for wednesday date pincite p m mst if you have any questions you may contact me at the telephone number shown above any time before your scheduled hearing petitioners did not respond to the appeals officer’s decem-- ber letters nor did petitioners advise the appeals officer that they objected to the telephonic hearing scheduled on date and wanted a face-to-face hearing on date the appeals officer held a telephonic appeals_office hearing with mr frank with respect to the notice_of_intent_to_levy prior to the appeals_office hearing the appeals officer gave petitioners a literal transcript of account so-called mftrax with respect to their taxable_year on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to mr frank and a separate -ms frank did not participate in the telephonic appeals_office hearing held on date -- - notice_of_determination to ms frank we shall refer collec-- tively to those two notices as petitioners’ notices of determina-- tion an attachment to each such notice_of_determination stated the secretary has provided sufficient verification that the requirements of any applicable law or administrative procedure have been met your request for a hearing with appeals was made under sec_6330 to prevent appropriate collection action you filed your tax_return reported zero income and claimed a dollar_figure refund you were issued a statutory_notice_of_deficiency for on date and given the opportu- nity to dispute the liability with the united_states tax_court you failed to do so a tele- phone sic hearing was held with you on date to discuss alternative collection propos-- als for you failed to discuss or make any alternative collection proposals for without further cooperation it is appeals deci- sion that the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s sic legitimate concern that any collection action be no more intrusive than neces-- sary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying - tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ attachment to their joint_return petitioners’ date letter and petitioners’ attachment to form petitioners’ response to respondent’s motion petitioners’ response contains statements contentions arguments and requests that the court finds to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in petitioners’ notices of determination with respect to peti- tioners’ taxable_year although respondent does not ask the court to impose a penalty on petitioners under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure ‘the statements contentions arguments and requests set forth in petitioners’ response are similar to the statements contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 --- - whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant ’ we shall address petitioners’ allegation in the petition that they did not receive the collection_due_process_hearing required by sec_6330 that is be- cause according to petitioners the telephone sic hearing did not meet the requirements of the law as they were entitled to a face to face hearing as required_by_law the record estab- lishes that the appeals officer scheduled an appeals_office telephonic hearing for date the record also estab- continued --- - on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent continued lishes that petitioners never advised the appeals officer that they objected to the telephonic hearing scheduled for that date and requested a face-to-face hearing in fact neither mr frank nor ms frank responded to the appeals officer’s date letters scheduling a telephonic hearing although the record does not disclose why ms frank did not participate in the telephonic hearing scheduled by the appeals officer mr frank participated in that hearing on the record before us we reject any contention of petitioners that sec_6330 entitled them to a face-to-face hearing in the instant case
